EXHIBIT 10.1

 

 

RETIREMENT AND CONSULTING AGREEMENT

 

This Retirement and Consulting Agreement (the “Agreement”) is entered into
between Superior Uniform Group, Inc., a Florida corporation, with its principal
offices at 10055 Seminole Boulevard, Seminole, Florida 33772 (“Superior” or the
“Company”), and Alan D. Schwartz, an individual (“Executive”), as of March 8,
2017 (the “Effective Date”). Either Superior or Executive may be referred to
herein also as a “Party,” or collectively as the “Parties.”

WHEREAS, Executive currently serves as President of the Company and as a member
of the Company’s Board of Directors (the “Board”);

WHEREAS, Executive has expressed his desire to retire from employment with the
Company;

WHEREAS, Executive has provided loyal and valuable service to the Company and
the Company recognizes Executive’s significant contribution to the Company and
its shareholders;

WHEREAS, the Company believes that it is in its best interests to facilitate
such retirement in a manner that allows it to effect a smooth transition of
authority, to retain access to the services of Executive, and to secure certain
covenants from Executive; and

WHEREAS, Executive is willing to continue to provide services to the Company on
the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of their mutual promises, the Company and
Executive agree as follows:

1.     Resignation; Continuing Board Membership. Executive agrees to remain
employed as the Company’s President until 11:59 p.m. ET on March 31, 2017 (the
“Retirement Date”). Effective as of the Retirement Date, Executive shall be
deemed to have resigned his employment with the Company, including from any and
all of its subsidiaries, divisions and affiliates. Executive’s separation from
the Company on the Retirement Date shall not be deemed a termination for Cause
or any type of separation other than retirement. This resignation shall not
affect Executive’s status as a member of the Board. Executive shall be permitted
to run for election to the Board during each of the 2017, 2018 and 2019 annual
meetings of shareholders. However, Executive agrees to not seek election or
accept a nomination for election to the Board for any term thereafter, unless
either (a) requested in writing to do so by the CEO or a majority of the Board,
or (b) no Benstock family member is a member of the Board; should Executive
nevertheless be elected to the Board, Executive shall resign immediately.
Executive may elect to resign from the Board prior to the 2020 annual meeting of
shareholders in accordance with Company policy and procedures. Executive agrees
and acknowledges that, even though his employment will end prior to his service
as a member of the Board, he will not be treated as a non-employee director
under the Company’s compensation plans, policies and practices for any period of
his service after his Retirement Date and, as such, will receive no compensation
for his service as a director after his Retirement Date.

 

2.     Consulting Services. During the period beginning immediately after the
Retirement Date and concluding on the earlier of (a) three (3) years thereafter
or (b) termination of the Agreement (the “Consulting Period”), Executive shall
provide to the Company consulting services commensurate with his status and
experience with respect to such matters as shall reasonably be requested from
time-to-time by the Board or the Chief Executive Officer (“Consulting
Services”); provided, however, that Executive shall be required to commit (a)
the amount of time equal to forty-five percent (45%) of his Pre-Consulting
Working Time to the performance of the Consulting Services during the period
April 1, 2017 through March 31, 2018 (“Year 1”); (b) the amount of time equal to
forty percent (40%) of his Pre-Consulting Working Time to the performance of the
Consulting Services during the period April 1, 2018 through March 31, 2019
(“Year 2”); and (c) the amount of time equal to thirty percent (30%) of his
Pre-Consulting Working Time to the performance of the Consulting Services during
the period April 1, 2019 through March 31, 2020 (“Year 3”). “Pre-Consulting
Working Time” shall mean the average annual level of service Executive provided
to the Company during the thirty-six (36) months immediately preceding the
Retirement Date. The Consulting Services include, but are not limited to, (a)
assisting with the transition of customer, vendor and supplier accounts to
others in the Company; (b) advising on business strategy; (c) assisting with the
transfer of information to others in the Company; (d) assisting the Company with
any ongoing litigations, claims or the like that exist or arise prior to the
conclusion of the Consulting Period; (e) mentoring Company executives; (f)
speaking engagements and public engagements when Company representation is
required; (g) entertaining customers; (h) assisting in due diligence for
potential acquisitions; and (i) attending meetings, with reasonable notice of
such meetings provided to Executive if possible, at which the Company determines
that Executive’s presence and input would add value. Executive acknowledges and
agrees that the Consulting Services may require travel by Executive. Executive
acknowledges and agrees that time traveling will not be included in compensated
time or working time for purposes of this Agreement. During the Consulting
Period, Executive shall not be considered to be an officer or employee of the
Company, and shall not have the power or authority to contract in the name of or
bind the Company, except as may be expressly stated in a written delegation of
such authority from the Board.

 

 
4

--------------------------------------------------------------------------------

 

 

3.     Compensation/Benefits Through Retirement Date.

 

a.     Compensation. Except to the extent expressly otherwise provided in this
Agreement, until the Retirement Date, Executive shall continue to be compensated
on the same terms and conditions as are in effect on the Effective Date.

 

b.     Benefits. Through the Retirement Date, Executive shall continue to
participate in the employee benefit and executive perquisite plans and programs
in which he is participating on the Effective Date. On the Retirement Date,
Executive’s participation in any Company employee compensatory and/or benefit
plans, programs or arrangements (including, without limitation, any matching
contributions under the Company’s 401(k) plan, life insurance premium programs,
medical programs, ones available to only senior executive officers, and other
personal benefits and perquisites) shall cease, except as otherwise expressly
provided in this Agreement or in the applicable Company plan. For the avoidance
of doubt, Executive shall not be eligible for severance benefits under any
Company plan.

 

4.     Compensation for Consulting Services. For the Consulting Services
performed during the Consulting Period, and contingent upon Executive executing
the Retirement Date Separation Agreement and General Release attached to this
Agreement as Exhibit A within fifteen (15) days after the Retirement Date and
not revoking it as may be permitted by the Retirement Date Separation Agreement
and General Release or applicable law and executing the Consulting Period
Separation Agreement and General Release attached to this Agreement as Exhibit B
within fifteen (15) days after the end of the Consulting Period,

 

a.     the Company shall pay Executive as follows:

 

 

i.

forty-three thousand twenty-seven dollars and sixty-three cents ($43,027.63) per
month in arrears, less applicable tax withholdings required by law, for each
month during Year 1;

 

 

ii.

thirty thousand nine hundred eighty-three dollars and forty-seven cents
($30,983.47) per month in arrears, less applicable tax withholdings required by
law, for each month during Year 2; and

 

 

iii.

twenty thousand seven hundred forty-five dollars and ninety-four cents
($20,745.94) per month in arrears, less applicable tax withholdings required by
law, for each month during Year 3 (collectively, the “Consulting Fees”); and

 

 
5

--------------------------------------------------------------------------------

 

 

 

  b.

the Company shall provide Executive with a Company-leased automobile and
associated automobile insurance and reimburse Executive for gas used for Company
purposes.

 

c.     The Company shall reimburse Executive for all reasonable travel, lodging
and other appropriate expenses, if any, incurred by him in the performance of
the Consulting Services during the Consulting Period, in accordance with the
expense reimbursement policies of the Company or its subsidiaries, divisions or
affiliates as in effect from time-to-time; provided, however, that in all
circumstances Executive shall document or substantiate such expenses to the
reasonable satisfaction of the Company and all travel and lodging must be booked
through the Company’s travel coordinator. During the Consulting Period, the
Company will provide Executive with use of an office with a window at Company
headquarters and access to administrative and other support for use in the
performance of the Consulting Services. The Company intends that the
administrative support shall be provided by Executive’s current secretary for so
long as she remains a Company employee. This administrative and other support
may be used by Executive only for work related to the business of the Company.

 

d.     Any payments made or benefits provided to Executive with respect to the
Consulting Services shall not be taken into account for the purposes of
determining any compensation or benefits under (i) any pension, retirement, life
insurance or other benefit plan of the Company, or (ii) any other agreement or
arrangement between the Company and Executive.

 

e.     The monthly payments identified in Section 4(a) shall be paid, if
applicable, by no later than fifteen (15) days after the end of the month to
which the payment relates.

 

5.     Termination of the Agreement.

 

a.     For Convenience by Executive. Executive may terminate the Agreement for
convenience prior to the end of the Consulting Period upon thirty (30) days’
prior written notice to the Company. Upon any such termination, Executive shall
not be required to render any further Consulting Services and shall not be
entitled to any compensation or other consideration not already paid or provided
to Executive. Upon such a termination, Executive still is required to execute
the Retirement Date Separation Agreement and General Release attached to this
Agreement as Exhibit A and, if the Consulting Period commenced prior to
termination, also the Consulting Period Separation Agreement and General Release
attached to this Agreement as Exhibit B, each within three (3) days after the
Retirement Date and the end of the Consulting Period, as applicable.

 

b.     For Convenience by the Company. The Company may terminate the Agreement
for convenience prior to the end of the Consulting Period upon five (5) days’
prior written notice to Executive. Upon any such termination, Executive shall
not be required to render any further Consulting Services but the Company shall
be required to make all payments to Executive that otherwise would have been
required by the Agreement as if the Agreement had not been terminated. Upon such
a termination, Executive still is required to execute the Retirement Date
Separation Agreement and General Release attached to this Agreement as Exhibit A
and, if the Consulting Period commenced prior to termination, also the
Consulting Period Separation Agreement and General Release attached to this
Agreement as Exhibit B, each within fifteen (15) days after the Retirement Date
and the end of the Consulting Period, as applicable; failure to execute the
Retirement Date Separation Agreement and General Release and, if applicable, the
Consulting Period Separation Agreement and General Release shall release the
Company from all payment and other obligations of it pursuant to the Agreement.

 

 
6

--------------------------------------------------------------------------------

 

 

c.     Death; Disability. This Agreement shall terminate automatically upon the
death or Disability of Executive. Within thirty (30) days after the death or
Disability of Executive, Executive’s estate shall return to the Company the
executed Retirement Date Separation Agreement and General Release and/or
Consulting Period Separation Agreement and General Release, as applicable.

 

i.     “Disability” shall mean a physical or mental infirmity which impairs the
Executive’s ability to substantially perform his duties with the Company for a
period of one-hundred-eighty (180) consecutive days.

 

d.     For Cause. The Company may terminate this Agreement for Cause upon two
(2) business days’ notice to Executive. Upon such a termination, Executive shall
not render any further Consulting Services and shall not be entitled to any
compensation or other consideration not already paid or provided to Executive.

 

i.     For purposes of this Agreement, “Cause” for termination by the Company of
the Agreement shall exist if (i) the Executive has been convicted under the laws
of the United States or any state thereof, or pleaded nolo contendere to, a
crime constituting a felony under the laws of the United States or any state
thereof, or (ii) the termination is evidenced by a resolution adopted in good
faith by the affirmative vote of two-thirds (2/3) of the Board that the
Executive (A) intentionally and continually and without justification failed
substantially to perform his reasonably assigned duties with the Company, which
failure continued for a period of at least thirty (30) days after a written
notice of demand for substantial performance has been delivered to the Executive
specifying in reasonable detail the manner in which the Executive has failed
substantially to perform without the Executive undertaking actions reasonably
likely to remedy or cure such non-performance, or (B) intentionally engaged in
illegal conduct or gross misconduct which has directly caused material economic
harm to the Company; provided, however, that no resolution approving a
termination of the Executive’s employment shall be for Cause as set forth in
clause (A) or (B) above until after (1) there shall have been delivered to the
Executive a copy of a written notice setting forth that the Executive was guilty
of the conduct set forth in clause (A) or (B) and specifying the particulars
thereof in reasonable detail, and (2) the Executive shall have been provided a
reasonable opportunity to be heard in person by the Board (with the assistance
of the Executive’s counsel if the Executive so desires). In this regard, the
parties agree that the Executive’s failure to achieve sales or other objective
performance goals or criteria shall not be deemed to constitute a failure to
substantially perform the duties assigned to the Executive. No act, nor failure
to act, on the Executive’s part, shall be considered “intentional” unless the
Executive has acted or failed to act with a lack of good faith and with a lack
of reasonable belief that the Executive’s action or failure to act was in the
best interests of the Company. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or upon the
instructions of any senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company. Any termination of the Agreement by the Company hereunder shall be
deemed to be a termination other than for Cause unless it meets all requirements
of this Section.

 

6.     Change in Control. In the event of a Change in Control, all portions of
the Consulting Fee that have not yet been paid shall be paid by the Company
within thirty (30) days.

 

 
7

--------------------------------------------------------------------------------

 

 

 

a.

For purposes of this Agreement, “Change in Control” shall mean the occurrence of
both any of the events listed in Sections 6(a)(i)-(iii) and, within sixty (60)
days thereafter, the occurrence of the event listed in Section 6(a)(iv):

 

 

i.

any “Person” (as such term is defined in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that the term
“Person” shall not include (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company)
is or becomes the “Beneficial Owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company (not
including in the securities that are beneficially owned by such Person any
securities acquired directly from the Company or its affiliates) representing
twenty-five percent (25%) or more of either the then outstanding shares of
Common Stock of the Company or the combined voting power of the Company’s then
outstanding voting securities;

 

 

ii.

consummation of a merger or consolidation of the Company with any other
corporation or approval of the issuance of voting securities of the Company in
connection with a merger or consolidation of the Company (or any direct or
indirect subsidiary of the Company) pursuant to applicable stock exchange
requirements, other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least sixty percent (60%) of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its affiliates) representing twenty-five percent (25%) or
more of either the then outstanding shares of Common Stock of the Company or the
combined voting power of the Company’s then outstanding voting securities; or

 

 

iii.

the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets (in one transaction
or a series of related transactions within any period of twenty-four
(24) consecutive months), other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity, at least seventy-five
percent (75%) of the combined voting power of the voting securities of which are
owned by Persons in substantially the same proportions as their ownership of the
Company immediately prior to such sale; and

 

 

iv.

Executive is terminated without Cause.

 

7.     Independent Contractor Status. Executive’s status during the Consulting
Period shall be that of an independent contractor and not, for any purpose, that
of an employee or agent with authority to bind the Company in any respect
(except as may be expressly stated in a written delegation of such authority
from the Board).

 

 
8

--------------------------------------------------------------------------------

 

 

8.     Return of Company Property. On or before the end of the Consulting Period
(or on or before the Retirement Date if there is no Consulting Period),
Executive shall return all property of the Company and its subsidiaries,
divisions or affiliates in his possession, custody or control, including, but
not limited to, reports, files, credit cards, customer lists, vendor lists,
supplier lists, software, formulae, systems, designs, methodologies, computers,
telephones, equipment and access codes, and technology. Executive agrees that he
will not make or retain at any time, whether now or in the future, any copies,
duplicates, reproductions or excerpts of any of such property, except to the
extent expressly permitted by the Company prior to the end of the Consulting
Period and solely for the purpose of performing Executive’s responsibilities to
the Company.

 

9.     Restrictive Covenants; Other Covenants by Executive.

 

a.     Noncompetition. Executive agrees that the Company is engaged in a highly
competitive business. Executive agrees that due to his position, engaging in a
business which is competitive to the Company will cause the Company great and
irreparable harm. Executive agrees that Executive’s work for the Company has
brought him into close contact with many of the Company’s customers, vendors,
suppliers, trade secrets, confidential information and other proprietary
information. Executive agrees that he may continue to have access to such
customers, vendors, suppliers, trade secrets, confidential information and other
proprietary information during the Consulting Period. Therefore, as an
inducement for the Company to enter into this Agreement and provide Executive
the opportunity to continue to serve as a consultant during the Consulting
Period, Executive agrees that, during his continued employment, during the
Consulting Period, and for five (5) years thereafter (or, instead, for three (3)
years thereafter if the Consulting Period concluded as a result of an early
termination of this Agreement), without the prior written consent of the Board,
Executive will not, whether on his own behalf or for the benefit of a third
party, engage in activities for a competitor or customer of the Company that are
(i) substantially similar in any material respect to the activities Executive
performed on behalf of the Company; and/or (ii) which relate to business
activities in which the Company or one of its subsidiaries, divisions or
affiliates is engaged. Executive agrees that the covenants contained in this
Section are reasonable in scope, necessary to protect the Company’s legitimate
business interests, and do not constitute a restraint of trade with respect to
Executive’s ability to obtain other employment or to provide services to third
parties, in the event Executive should desire to so do.

 

b.     Non-Solicitation. For two (2) years after the later of the Retirement
Date and the end of the Consulting Period, Executive will not, directly or
indirectly, recruit, solicit or induce, or attempt to induce, any employee,
consultant, vendor or supplier of the Company or its subsidiaries, divisions or
affiliates to terminate employment or any other relationship with the Company or
its subsidiary, division or affiliate.

 

c.     Non-Disparagement. Executive agrees not to intentionally make any direct
or indirect derogatory statements regarding, or disparage in any way, the
business or reputation of the Company or any of its subsidiaries, divisions or
affiliates, or any of its or their directors, officers, employees or
representatives, unless such statements are required by law. The Company agrees
that it shall not, and shall cause its employees, officers, directors and
representatives to not, intentionally make any direct or indirect derogatory
statements regarding, or disparage in any way, the reputation of Executive,
unless such statements are required by law. Notwithstanding the foregoing,
nothing herein shall prevent Executive or the Company or its officers or
directors from making any truthful statements whenever required in the course of
litigation, administrative proceedings, governmental investigations, and other
legal proceedings whenever required by law or in response to Company
business-related inquiries from the Company’s officers or directors.

 

 
9

--------------------------------------------------------------------------------

 

 

d.     Confidential Information. Executive agrees not to disclose to any
third-party any Confidential Information gained during or as a result of his
employment by or service to the Company, including information gained during the
Consulting Period, unless required by law. “Confidential Information” shall mean
all information and/or documents of the Company, whether written or oral,
tangible or intangible, and shall include, but not be limited to, existing or
proposed business or products, pricing, costs, technology, trade secrets,
discoveries, ideas, concepts, know-how, methods, formulae, techniques, designs,
patterns, processes, terminology, styling, markers, structure, marketing and
distribution methods, plans, and efforts, the identities of and the course of
dealing with actual and prospective customers, contractors, competitors, and
suppliers, employee names and other information, specifications, drawings, maps,
blueprints, diagrams, analyses, strategies, compilations, studies, and other
technical, financial, and/or business information. Confidential Information
includes the terms of this Agreement and the existence and nature of the
Parties’ negotiations. Any information of third-parties including, but not
limited to, the Company’s customers, vendors and suppliers, disclosed by the
Company to Executive shall be deemed Confidential Information. Executive shall
not be required to maintain the confidentiality of any Confidential Information
that (a) has been or becomes publicly known, through no wrongful act of
Executive; (b) is rightfully received from a third-party who received the
information lawfully and under no obligation to keep it confidential; or (c)
which is independently developed by Executive without use of or reference to
Confidential Information. Executive agrees to immediately notify the Company
upon receipt of a court order, demand or subpoena, or upon Executive’s
determination that disclosure is required by law, by providing such notice to
the Company at 10055 Seminole Blvd., Seminole, FL 33772, Attn.: General Counsel.

 

e.     Board. Executive agrees that he will not seek election or accept a
nomination for election to Board after the Company’s annual meeting of
shareholders in 2019 unless either (i) requested in writing to do so by the CEO
or a majority of the Board, or (ii) no Benstock family member is a member of the
Board. If elected to the Board in contravention of this Section, Executive
immediately shall resign.

 

f.     Code of Conduct. During the Consulting Period (and beyond, as
applicable), Executive agrees to continue to be bound by the Company’s Code of
Business and Ethical Conduct that currently is in effect. In the event of any
conflict or inconsistency between the terms of this Agreement and the terms of
the Code of Business and Ethical Conduct, the terms of the Code of Business and
Ethical Conduct shall control.

 

g.     Insider Trading Policy. During the Consulting Period (and beyond, as
applicable), Executive agrees to continue to be bound by the Company’s Insider
Trading Policy that currently is in effect. In the event of any conflict or
inconsistency between the terms of this Agreement and the terms of the Insider
Trading Policy, the terms of the Insider Trading Policy shall control.

 

h.     Breach. Breach of Section 9 (Restrictive Covenants; Other Covenants by
Executive) is a material breach of the Agreement and constitutes an intentional
engagement in gross misconduct by Executive which has directly caused material
economic harm to the Company. If Executive commits a breach of Section 9
(Restrictive Covenants; Other Covenants by Executive), the Company may terminate
the Agreement for Cause. In addition, in the event of a breach or threatened
breach by Executive of any provision of Section 9 (Restrictive Covenants; Other
Covenants by Executive), Executive and the Company agree that the Company shall
be entitled to injunctive and declaratory relief from a court of competent
jurisdiction to restrain Executive from committing a breach of this Agreement.

 

 
10

--------------------------------------------------------------------------------

 

 

i.     Supplemental. The covenants stated in this Section are supplemental to,
and do not supersede, any non-solicitation, non-compete, non-disclosure or
confidentiality agreements that Executive may have consented to while employed
by the Company or any of its subsidiaries, divisions or affiliates. Should any
portion of this Agreement conflict with any portion of any other
non-solicitation, non-compete, non-disclosure or confidentiality agreement
between Executive and the Company and/or its subsidiaries, divisions or
affiliates (except if contained in the Company’s Code of Business and Ethical
Conduct), this Agreement shall control.

 

10.     Notices. Notices provided herein shall be in writing and delivered by
hand, express courier, or certified mail return receipt requested, with notice
being deemed to have occurred on the date of delivery, if by hand, or upon the
earlier of proof delivery or two (2) days after mailing, if by any other means,
to:

 

If to the Company:

 

Superior Uniform Group, Inc.

Attn: General Counsel

10055 Seminole Boulevard

Seminole, Florida 33772

 

If to Executive:

 

Alan D. Schwartz

1681 Longbow Lane

Clearwater, FL 33764

Either Party may change its address and/or contact person for purposes of notice
upon seven (7) business days’ written notice to the other Party in accordance
with the then existing notice information and delivery methods provided for in
this Section.

11.     Governing Law; Venue; Jurisdiction. This Agreement shall be deemed to
have been made and entered into in the State of Florida and shall be construed
and enforced in accordance with the laws of the State of Florida, without regard
to its conflicts of laws provisions. The Parties agree that exclusive venue and
jurisdiction with respect to any dispute, controversy, or claim under this
Agreement shall be in either the Sixth Judicial Circuit for the State of
Florida, located in Pinellas County, Florida, or the federal courts of the
Middle District of Florida, Tampa Division. Executive affirms that Executive has
sufficient contact with Florida such that Executive would reasonably anticipate
being haled into said courts in Florida regarding this Agreement or any other
contract or issues arising between the Parties hereto. The Company shall have
the right, alternatively, to elect to enforce this Agreement in a state in which
Executive resides and, if the Company so elects that state’s jurisdiction,
Executive also agrees that Executive waives any and all personal rights under
the laws of that state to object to jurisdiction and venue therein for purposes
of the Company seeking to enforce this Agreement in that state using that
state’s laws.

 

12.     Jury Trial Waiver. THE PARTIES HEREBY WAIVE TO THE FULLEST EXTENT
PERMITTED BY LAW ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO
ANY COURT PROCEEDING DIRECTLY OR INDIRECTLY RELATED TO THIS AGREEMENT.

 

13.     Attorneys’ Fees; Costs. In the event of a lawsuit related to this
Agreement, the prevailing Party shall be entitled to recover its reasonable
attorneys’ fees and costs, including those for in-house counsel, those incurred
in litigating entitlement to attorneys’ fees and costs, and those incurred in
determining or quantifying the amount of recoverable attorneys’ fees and costs.
The reasonable costs to which the prevailing Party is entitled shall include
costs that are taxable under any applicable statute, rule, or guideline, as well
as non-taxable costs, including, but not limited to, costs of investigation,
copying costs, electronic discovery costs, electronic research, telephone
charges, mailing and delivery charges, consultant and expert witness fees,
travel expenses, court reporter fees, and mediator fees, regardless of whether
such costs are otherwise taxable.

 

14.     Indemnification. Executive agrees to indemnify and hold the Company
harmless from any and all liability, including, without limitation, all
penalties, interest and other costs that may be imposed by the Internal Revenue
Service or other governmental agencies regarding any tax obligations that may
arise from the monetary consideration made to Executive pursuant to this
Agreement.

 

 
11

--------------------------------------------------------------------------------

 

 

15.     Severability. The invalidity or unenforceability of any term or
provision of this Agreement shall not affect or impair the validity or
enforceability of any other term or provision. If any portion of this Agreement
is deemed invalid or unenforceable by operation of law, the other portions shall
remain valid and enforceable. Additionally, if any term or provision contained
in this Agreement shall for any reason be held by a Court to be excessively
broad as to time, duration, geographical scope, activity, or subject, it shall
be construed by limiting and reducing it, so as to be enforceable to the extent
compatible with the applicable law. Notwithstanding, if any portion of the
release(s) and waiver(s) included in Exhibits A and/or B and/or any portion of
the restrictive covenants contained in Section 9 (Restrictive Covenants; Other
Covenants by Executive) are deemed invalid or unenforceable and are not modified
to become legally compliant, the Company shall have no obligation to pay
Executive any unpaid portions of the Consulting Fee and may terminate the
Agreement immediately without penalty or cost.

 

16.     Non-Waiver. No waiver by either Party of any breach by the other Party
of any condition or provision contained in this Agreement to be fulfilled or
performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Except to the extent otherwise specifically provided in this Agreement, any
waiver must be in writing and signed by Executive or, if on behalf of the
Company, by the Company’s Chief Executive Officer, as the case may be.

 

17.     Entire Agreement; Amendment. This document, including any exhibits
thereto, constitutes the entire written expression of all terms of the
Agreement, and supersedes all other prior oral or written agreements, proposals,
representations, communications, and/or understandings between the Parties
related to the subject matter of this Agreement, and no Party has relied upon
any representation that is not expressly set forth in this Agreement. No
amendment of this Agreement, including any exhibits thereto, shall be effective
unless reduced to writing and executed by the Parties.

 

18.     Assignment. Superior shall have the right to assign or transfer this
Agreement and its obligations hereunder (including, but not limited to, those
related to payments to Executive) to any successor-in-interest of Superior by
way of sale, merger, consolidation, reorganization, restructuring, or the
acquisition of substantially all of the business or assets of Superior or more
than fifty percent (50%) of its outstanding stock. Executive shall not be
permitted to assign this Agreement. Subject to the foregoing, this Agreement
will be fully binding upon and inure to the benefit of the Parties hereto and
their respective heirs, executors, administrators, legal representatives,
successors, and permitted assigns.

 

19.     Survival. The covenants contained in Section 9 (Restrictive Covenants;
Other Covenants by Executive) of this Agreement and any other provisions, terms
or conditions contained in this Agreement that by its or their nature reasonably
should be viewed as surviving termination of the Agreement shall survive the
termination or expiration of the Agreement.

 

20.     Force Majeure. The Company shall not be liable for any failure in the
performance of its obligations under this Agreement which may result from
strikes or acts of labor unions, fires, floods, earthquakes, acts of God, war or
other contingencies beyond its control.

 

21.     Ambiguity. The Parties agree that any ambiguity in this Agreement, if
any, shall not be held against any one Party, as both Parties participated in
the drafting of this Agreement.

 

22.     Reproduction. The Parties agree that a copy of this executed Agreement
shall have the same legal force and effect as the original executed Agreement.
The Parties hereby knowingly and voluntarily waive all evidentiary, procedural,
and other objections to the introduction of a copy of this Agreement as evidence
in any administrative or legal proceeding.

 

 
12

--------------------------------------------------------------------------------

 

 

23.     Headings. The headings and captions identifying the various sections and
subsections of this Agreement are for reference only and do not define, modify,
expand or limit any of the terms or provisions of the Agreement.

 

24.     Legal Advice. Executive acknowledges that he has received, or had the
opportunity to receive, independent legal advice from legal counsel of his
choice prior to executing this Agreement and that he has not relied on any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

 

25.     Section 409A. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), or an exemption
thereunder and shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service, as a short-term deferral, or as a
settlement payment pursuant to a bona fide legal dispute shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, any
installment payments provided under this Agreement shall each be treated as a
separate payment. Any payments to be made under this Agreement upon a
termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest, or other expenses that may be
incurred by Executive on account of non-compliance with Section 409A.

 

26.     Counterparts; Electronic Signatures. This Agreement may be signed in
multiple counterparts, all of which, when taken together, shall constitute one
and the same instrument, notwithstanding the fact that all Parties did not sign
the same counterpart. The Parties agree that an electronic signature (whether
digital or encrypted, such as one transmitted via DocuSign) and/or a signature
transmitted via electronic means (such as one transmitted via facsimile or in a
PDF format via email) shall be effective to bind the Party that transmitted the
signature to the same extent as would a manual signature.

 

IN WITNESS WHEREOF, a duly authorized representative of each Party has executed
this Agreement on behalf of that Party as of the Effective Date. 

 EXECUTIVE

SUPERIOR UNIFORM GROUP, INC.

 

 

/s/ Alan D. Schwartz     

 

Alan D. Schwartz     

 

Date:     March 8, 2017     

 

 

Signature:     /s/ Michael Benstock

 

Name:     Michael Benstock

 

Title:     CEO

 

Date:     March 9, 2017

 

 
13

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 


--------------------------------------------------------------------------------

 

 

RETIREMENT DATE SEPARATION AGREEMENT AND GENERAL RELEASE

Superior Uniform Group, Inc. (referred to throughout this Retirement Date
Separation Agreement and General Release as the “Company”) and Alan D. Schwartz
(“Executive”)1, agree that:

1.     Last Day of Employment. Executive’s last day of employment with the
Company is the Retirement Date2.

 

2.     Consulting Period. Executive shall provide the Consulting Services during
the Consulting Period, as described in the Retirement and Consulting Agreement
to which this Retirement Date Separation Agreement and General Release is
attached as an exhibit.

 

3.     Consideration. The consideration for Executive signing and not revoking
acceptance of this Retirement Date Separation Agreement and General Release is
described in the Retirement and Consulting Agreement.

 

4.     No Consideration Absent Execution of this Agreement. Executive
understands and agrees that Executive would not receive the monies and/or
benefits specified in the Retirement and Consulting Agreement, except, in part,
for Executive’s execution of this Retirement Date Separation Agreement and
General Release and the fulfillment of the promises contained in it.

 

5.   Waiver and Release of Claims. Executive and Executive’s heirs, dependents,
executors, trustees, representatives, agents, insurers, administrators,
successors and assigns (collectively, the “Releasors”) knowingly and voluntarily
remise, acquit, release, satisfy and forever discharge, on Executive’s own
behalf and on behalf of anyone who could claim by or through Executive, the
Company, its shareholders, affiliates, subsidiaries, divisions, predecessors,
insurers, successors, successors-in-interest and assigns, their employee benefit
plans and programs, and any and all of its or their current, former, and future
employees, attorneys, officers, directors, shareholders, insurers,
representatives, fiduciaries, administrators, agents, and assigns thereof
(collectively, “Releasees”), both individually and in their official capacities,
from any and all claims, charges, complaints, demands, causes of actions, suits,
administrative proceedings, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, torts, trespasses, damages, obligations, judgments,
liabilities, rights, expenses (inclusive of attorneys’ fees), costs, executions
and warranties of any kind (collectively, “Claims”) which Releasors ever had or
now have or in the future may have, by reason of any matter, cause or thing
whatsoever, whether known or unknown and whether asserted or unasserted, from
the beginning of the world through the Retirement Date, including, without
limitation, any Claims under any federal, state, local or foreign law, that
Releasors may have, have ever had or may in the future have arising out of, or
in any way related to, Executive’s hire, benefits, employment, termination or
separation from employment with the Company and any actual or alleged act,
omission, transaction, practice, conduct, occurrence or other matter related to
the Company and/or Releasees, including, but not limited to:

 

(a)     any and all Claims, to the fullest extent permitted by law, for breach
of contract, damages, salary, wages, compensation, monetary relief, employment,
benefits, including, but not limited to, any Claims for benefits under any
employment contract, employee benefit plan or any retirement plan, profit
sharing, capital stock, vacation, severance, bonuses, commissions, incentive
compensation, merit and longevity increases, and all other benefits of all kind,
earnings, back pay, front pay, liquidated and other damages, compensatory
damages, punitive damages, damage to character, damage to reputation, emotional
distress, mental anguish, depression, injury, impairment in locating employment,
financial loss, home foreclosure, pain and suffering, being made whole,
injunctive and declaratory relief, interest, attorneys’ fees and costs arising
from Executive’s past employment;

  

--------------------------------------------------------------------------------

1 Either Executive or the Company may be referred to in this Retirement Date
Separation Agreement and General Release also as a “Party,” or collectively as
the “Parties.”

 

2 All capitalized terms not defined in this Retirement Date Separation Agreement
and General Release shall have the meaning ascribed to them in the Retirement
and Consulting Agreement.

 

 
1

--------------------------------------------------------------------------------

 

 

(b)     any and all Claims, to the fullest extent permitted by law, growing out
of, resulting from, related to, or connected in any way to Executive’s
relationship with the Releasees and/or employment with the Company, including,
but not limited to, any and all Claims for retaliation (including workers’
compensation retaliation), discrimination of any kind, including, but not
limited to, handicap or disability discrimination, age discrimination, national
origin discrimination, race or color discrimination, religious discrimination,
gender discrimination, and marital status discrimination, harassment of any
kind, including sexual harassment, whistle blowing under state and federal laws,
breach of contract, rescission, promises, violations or breaches of the Employee
Retirement Income Security Act of 1974 (except for any vested benefits under any
tax qualified benefit plan), as amended (“ERISA”), the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), the Occupational Safety and Health Act of
1970, as amended (“OSHA”), Title VII of the Civil Rights Act of 1964, The Civil
Rights Act of 1991, Sections 1981 through 1988 of Title 42 of the United States
Code, the Immigration Reform and Control Act, the Workers Adjustment and
Retraining Notification Act, as amended, the Fair Credit Reporting Act, the
Equal Pay Act of 1963, the Lilly Ledbetter Fair Pay Act, the National Labor
Relations Act, as amended (“NLRA”), the Uniformed Services Employment and
Reemployment Rights Act, as amended (“USERRA”), the Employee Polygraph
Protection Act, the Genetic Information and Nondiscrimination Act, the Florida
Civil Rights Act, the Florida Whistleblower Protection Act, any other applicable
whistleblower protection law or regulation, the Florida Workers Compensation
Retaliation provision, the Florida Minimum Wage Act, the Florida Equal Pay Act,
the Florida AIDS Act, the Florida Discrimination on the Basis of Sickle Cell
Trait Law, Florida OSHA, the Florida Constitution, the Florida Fair Housing Act,
the Family and Medical Leave Act, as amended (“FMLA”), the Americans with
Disabilities Act (“ADA”), the Age Discrimination in Employment Act, as amended
(“ADEA”), the Fair Labor Standards Act of 1938, as amended (“FLSA”), the Older
Workers Benefit Protection Act (“OWBPA”), the Health Insurance Portability and
Accountability Act of 1996, as amended (“HIPAA”), the Pinellas County Codes, and
any regulations promulgated pursuant to and/or amendments to any of the
forgoing, and/or any other federal, state, local or foreign law (statutory,
regulatory, or otherwise) that may be legally waived and released;

 

(c)     any and all rights to file an administrative charge or complaint with
the Florida Commission on Human Relations;

 

(d)     any and all Claims arising under tort, contract and/or quasi-contract
law, including, but not limited to, Claims of breach of an express or implied
contract, tortious interference with contract or prospective business advantage,
breach of the covenant of good faith and fair dealing, promissory estoppel,
detrimental reliance, invasion of privacy, nonphysical injury, personal injury
or sickness, or any other harm, wrongful or retaliatory discharge, fraud,
defamation, slander, libel, false imprisonment, negligent or intentional
infliction of emotional distress, misrepresentation, negligence, battery,
assault, false imprisonment, negligent hiring, or negligent retention;

 

(e)     any other applicable federal, state or local law, rule, regulation, or
ordinance;

 

(f)     any other applicable public policy, contract, tort, or common law;

 

(g)     any contract between or including both Executive and Releasees; and

 

(h)     any basis for recovering costs, fees, or other expenses, including, but
not limited to, attorneys’ fees incurred in this matter.

 

 
2

--------------------------------------------------------------------------------

 

 

As part of this Retirement Date Separation Agreement and General Release,
Executive specifically waives any present and future claim to reinstatement or
employment with the Company at any time in the future and agrees not to apply
for employment with the Company at any time in the future. Executive represents
that Executive knows of no Claim that Executive has that has not been released
by this Retirement Date Separation Agreement and General Release. Executive
represents that he has not filed nor has any complaint, charge or lawsuit been
filed on his behalf against Releasees with any governmental agency or in any
federal, state, or local court or in any other forum. If any complaint, charge
or lawsuit has been filed against Releasees by or on behalf of Executive,
Executive agrees that he will take all steps necessary to withdraw such
complaint, charge or lawsuit immediately following all parties execution of this
Retirement Date Separation Agreement and General Release. Nothing in this
Release shall be construed to prohibit Executive from: (1) filing a charge or
complaint with the Equal Employment Opportunity Commission (EEOC), National
Labor Relations Board (NLRB), or appropriate agency; or (2) participating in any
investigation or proceeding conducted by the EEOC, NLRB, or appropriate agency.
If Executive files a charge with the EEOC, NLRB, or appropriate agency, or if
one is filed on Executive’s behalf, Executive forever waives and relinquishes
his right to recover damages resulting from any such charge or complaint
Executive may file or that may be filed on Executive’s behalf.

This waiver and release does not apply to or bar claims that Executive cannot
legally waive, such as a claim for vested benefits or legal action seeking to
enforce this Retirement Date Separation Agreement and General Release.  

6.     Acknowledgments and Affirmations. Executive acknowledges and affirms
that:

 

(a)     Executive has not filed, caused to be filed, or presently is a party to
any Claim against Releasees;

 

(b)     Executive has reported all hours worked as of the date Executive signs
this release and has been paid and/or has received all compensation, wages,
bonuses, commissions, and/or benefits normally paid as of this date and all
other compensation due will be paid per the applicable compensation plan.
Executive affirms that Executive has been granted any leave to which Executive
was entitled under the Family and Medical Leave Act or related state or local
leave or disability accommodation laws and has not been subjected to retaliation
for taking such leave;

 

(c)     Executive has no unclaimed workplace injuries or occupational diseases
of which Executive is aware as of the Retirement Date;

 

(d)     Executive has not divulged any proprietary or confidential information
of Releasees and will continue to maintain the confidentiality of such
information consistent with Releasees’ policies and Executive’s agreement(s)
with Releasees and/or common law, even if Executive accepts a position with a
company that competes with Releasees or if Executive as an individual competes
with Releasees;

 

(e)     Executive has not been retaliated against for reporting any allegations
of wrongdoing by Releasees, including any allegations of corporate fraud. Both
Parties acknowledge that this Retirement Date Separation Agreement and General
Release does not limit either Party’s right, where applicable, to file or
participate in an investigative proceeding of any federal, state or local
governmental agency. To the extent permitted by law, Executive agrees that if
such an administrative claim is made, Executive shall not be entitled to recover
any individual monetary relief or other individual remedies;

 

(f)     any corporate card of a financial institution issued to Executive will
be canceled upon the conclusion of the Consulting Period and any outstanding
balances owed by Executive will be deducted from Executive’s final Consulting
Fees payment and paid directly to the issuing financial institution to the
extent permitted under applicable law.  Executive hereby authorizes the Company
to make such deductions from his final Consulting Fees payment and to make
payments to the issuing financial institution as described above, in accordance
with applicable law; and

 

 
3

--------------------------------------------------------------------------------

 

 

(g)     with regard to any payments made to Executive pursuant to this
Retirement Date Separation Agreement and General Release, Executive is and shall
be solely responsible for all taxes, including, but not limited to, federal,
state and local taxes, that may be owed by Executive by virtue of the receipt of
any portion of the monetary payment provided under this Retirement Date
Separation Agreement and General Release. Executive agrees to indemnify and hold
Releasees harmless from any and all liability, including, without limitation,
all penalties, interest and other costs that may be imposed by the Internal
Revenue Service or other governmental agencies regarding any tax obligations
that may arise from the monetary consideration made to Executive pursuant to
this Retirement Date Separation Agreement and General Release.

 

7.     Confidentiality. Unless compelled by subpoena, court order or other valid
legal process, Executive agrees not to disclose any information regarding the
underlying facts leading up to the existence or substance of this Retirement
Date Separation Agreement and General Release, except to Executive’s spouse, tax
and/or financial advisors, and/or an attorney with whom Executive chooses to
consult regarding Executive’s consideration of this Retirement Date Separation
Agreement and General Release, or as otherwise permitted by applicable law.
Should Executive disclose information about this Retirement Date Separation
Agreement and General Release to Executive’s spouse, attorney and/or tax and
financial advisors, or anyone else, Executive shall advise such persons that
they must maintain the strict confidentiality of such information and must not
disclose it unless otherwise required by law, and Executive shall be responsible
for any improper disclosure by such persons. Executive agrees to immediately
notify the Company upon receipt of such a court order, demand or subpoena, or
upon Executive’s determination that disclosure is required by law, by providing
such notice to the Company at 10055 Seminole Blvd., Seminole, FL 33772, Attn.:
General Counsel.

 

8.     Non-Disparagement. Executive agrees not to intentionally make any direct
or indirect derogatory statements regarding, or disparage in any way, the
business or reputation of the Company or any of its subsidiaries, divisions or
affiliates, or any of its or their directors, officers, employees or
representatives, unless such statements are required by law. The Company agrees
that it shall not, and shall cause its employees, officers, directors and
representatives to not, intentionally make any direct or indirect derogatory
statements regarding, or disparage in any way, the reputation of Executive,
unless such statements are required by law. Notwithstanding the foregoing,
nothing herein shall prevent Executive or the Company or its officers or
directors from making any truthful statements whenever required in the course of
litigation, administrative proceedings, governmental investigations, and other
legal proceedings whenever required by law or in response to Company
business-related inquiries from the Company’s employees, officers, directors and
representatives.

 

9.     Non-Assistance. Executive agrees to not encourage or incite current or
former employees of Releasees to disparage, assert a Claim or initiate a legal
proceeding against any of the Releasees. Executive agrees to not provide any
information, documents, records or assistance to any person, party or entity
that has or may assert any Claim against any of the Releasees meant to be
released by Executive in this Retirement Date Separation Agreement and General
Release. Nothing in this Section is meant to prohibit either Party from
providing truthful testimony or documents via subpoena, court order or other
required legal process.

 

 
4

--------------------------------------------------------------------------------

 

 

10.     Governing Law; Venue; Jurisdiction. This Retirement Date Separation
Agreement and General Release shall be governed and conformed in accordance with
the laws of the state of Florida without regard to its conflict of laws
provision. Executive and the Company agree that exclusive venue and jurisdiction
with respect to any dispute, controversy, or claim under this Retirement Date
Separation Agreement and General Release shall be in either the Sixth Judicial
Circuit for the State of Florida, located in Pinellas County, Florida, or the
federal courts of the Middle District of Florida, Tampa Division. Executive
affirms that Executive has sufficient contact with Florida such that Executive
would reasonably anticipate being haled into said courts in Florida regarding
this Retirement Date Separation Agreement and General Release or any other
contract or issues arising between the parties hereto. The Company shall have
the right, alternatively, to elect to enforce this Retirement Date Separation
Agreement and General Release in a state in which Executive resides and, if the
Company so elects that state’s jurisdiction, Executive also agrees that
Executive waives any and all personal rights under the laws of that state to
object to jurisdiction and venue therein for purposes of the Company seeking to
enforce this Retirement Date Separation Agreement and General Release in that
state using that state’s laws.

 

11.     Jury Trial Waiver. EACH PARTY hereby expressly waiveS any and all rightS
IT MAY HAVE to a trial by jury with respect to any action, proceeding or other
litigation resulting from or involving the enforcement of this Retirement Date
Separation Agreement and General Release or any other matter pertaining to
EXECUTIVE’S employment WITH THE COMPANY.

 

12.     Non-admission of Wrongdoing. The Parties agree that neither this
Retirement Date Separation Agreement and General Release nor the furnishing of
the consideration for this Retirement Date Separation Agreement and General
Release shall be deemed or construed at any time for any purpose as an admission
by Releasees of wrongdoing or evidence of any liability or unlawful conduct of
any kind.

 

13.     Amendment. This Retirement Date Separation Agreement and General Release
may not be modified, altered or changed except in a writing that is signed by
both Parties wherein specific reference is made to this Retirement Date
Separation Agreement and General Release.

 

14.     Medicare Benefits Acknowledgement. Executive warrants that he is not a
Medicare beneficiary as of the date of this Retirement Date Separation Agreement
and General Release, and, therefore, no conditional payments have been made by
Medicare or on Executive’s behalf. If requested by a Releasee, Executive agrees
to exercise her/his best efforts to obtain a letter from Medicare to this
effect. In the alternative, and only after exercising best efforts to obtain a
zero dollar conditional payment letter from Medicare, Executive agrees to
provide Releasees with a letter certifying that Executive has exercised due
diligence and, to the best of Executive’s knowledge, no liens or any
governmental entities, including, but not limited to, Medicare conditional
payments, exist. Executive will indemnify, defend and hold the Releasees and
their insurer(s) harmless from any and all claims, liens, Medicare conditional
payments and rights to payment, known or unknown. If any governmental entity, or
anyone acting on behalf of any governmental entity, seeks damages including
multiple damages from the Releasees and/or their insurer(s) relating to payment
by such governmental entity, or anyone acting on behalf of such governmental
entity, relating to Executive, Executive will defend, with counsel acceptable to
Superior Uniform Group, and indemnify the Releasees and their insurer(s), and
hold the Releasees and their insurer(s) harmless from any and all such damages,
claims, liens, Medicare conditional payments and rights to payment, including
any attorneys’ fees sought by such entities.

 

15.     Section 409A. This Retirement Date Separation Agreement and General
Release is intended to comply with Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), or an exemption thereunder and shall be
construed and administered in accordance with Section 409A. Notwithstanding any
other provision of this Retirement Date Separation Agreement and General
Release, payments provided under this Retirement Date Separation Agreement and
General Release may only be made upon an event and in a manner that complies
with Section 409A or an applicable exemption. Any payments under this Retirement
Date Separation Agreement and General Release that may be excluded from Section
409A either as separation pay due to an involuntary separation from service, as
a short-term deferral, or as a settlement payment pursuant to a bona fide legal
dispute shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, any installment payments provided under this
Retirement Date Separation Agreement and General Release shall each be treated
as a separate payment. Any payments to be made under this Retirement Date
Separation Agreement and General Release upon a termination of employment shall
only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Retirement Date Separation Agreement
and General Release comply with Section 409A and in no event shall the Company
be liable for all or any portion of any taxes, penalties, interest, or other
expenses that may be incurred by Executive on account of non-compliance with
Section 409A.

 

 
5

--------------------------------------------------------------------------------

 

 

16.     Entire Agreement. This Retirement Date Separation Agreement and General
Release sets forth the entire agreement between the Parties hereto, and fully
supersedes any prior agreements or understandings between the Parties, except
for employment documentation signed at or near the date of hiring and/or
promotion that explicitly or by their nature survive Executive’s termination of
employment with the Company, which are incorporated into this Retirement Date
Separation Agreement and General Release by reference and which remain binding
on Executive. Should there be a conflict between this Retirement Date Separation
Agreement and General Release and another document (other than the Retirement
and Consulting Agreement), this Retirement Date Separation Agreement and General
Release shall control. Executive acknowledges that Executive has not relied on
any representations, promises, or agreements of any kind made to Executive in
connection with Executive’s decision to accept this Retirement Date Separation
Agreement and General Release, except for those set forth in this Retirement
Date Separation Agreement and General Release.

 

17.     Challenge. The Parties agree they will not directly or indirectly
challenge any portion of this Retirement Date Separation Agreement and General
Release as invalid or unenforceable and will take no action contrary to any of
its provisions other than as ordered by a court of law. Additionally, should
Executive file any Claim, lawsuit, action, proceeding or the like from the date
this Retirement Date Separation Agreement and General Release is presented to
Executive through the later of the date Executive or the Company signs this
Retirement Date Separation Agreement and General Release, Executive agrees to
take all measures necessary to dismiss with prejudice such Claim, lawsuit,
action, proceeding or the like.

 

18.     Non-Waiver. No waiver by the Company of any breach by Executive of any
condition or provision contained in this Agreement to be fulfilled or performed
by Executive shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or any prior or subsequent time. Except to the extent
otherwise specifically provided in this Retirement Date Separation Agreement and
General Release, any waiver must be in writing and signed by the Company’s Chief
Executive Officer.

 

19.     Breach. In the event of a breach of any provision of this Retirement
Date Separation Agreement and General Release, either Party may institute an
action specifically to enforce any term or terms of this Retirement Date
Separation Agreement and General Release and/or to seek any damages for breach.

 

20.     Severability. The invalidity or unenforceability of any term or
provision of this Retirement Date Separation Agreement and General Release shall
not affect or impair the validity or enforceability of any other term or
provision. If any portion of this Retirement Date Separation Agreement and
General Release is deemed invalid or unenforceable by operation of law, the
other portions shall remain valid and enforceable. Except, if any aspect of the
release and waiver provisions are deemed invalid or unenforceable, the Company
shall have no obligation to pay Executive any unpaid portions of the Consulting
Fee and may terminate the Retirement Date Separation Agreement and General
Release immediately without penalty or cost.

 

 
6

--------------------------------------------------------------------------------

 

 

21.     Force Majeure. The Company shall not be liable for any failure in the
performance of its obligations under this Retirement Date Separation Agreement
and General Release which may result from strikes or acts of labor unions,
fires, floods, earthquakes, acts of God, war or other contingencies beyond its
control.

 

22.     Reproduction. The Parties agree that a copy of this executed Retirement
Date Separation Agreement and General Release shall have the same legal force
and effect as the original executed Retirement Date Separation Agreement and
General Release. The Parties hereby knowingly and voluntarily waive all
evidentiary, procedural, and other objections to the introduction of a copy of
this Retirement Date Separation Agreement and General Release as evidence in any
administrative or legal proceeding.

 

23.     Counterparts; Electronic Signatures. This Agreement may be signed in
multiple counterparts, all of which, when taken together, shall constitute one
and the same instrument, notwithstanding the fact that all Parties did not sign
the same counterpart. The Parties agree that an electronic signature (whether
digital or encrypted, such as one transmitted via DocuSign) and/or a signature
transmitted via electronic means (such as one transmitted via facsimile or in a
PDF format via email) shall be effective to bind the Party that transmitted the
signature to the same extent as would a manual signature.

 

24.     Compliance with the Older Workers Benefits Protection Act. Because
Executive is 40 years of age or older, and because Executive is waiving in this
Retirement Date Separation Agreement and General Release claims for age
discrimination, then, pursuant to the provisions of the Older Workers Benefit
Protection Act, Executive is advised of and expressly acknowledges the
following:

 

Executive understands the language of this Retirement Date Separation Agreement
and General Release, and any questions he may have had during review of the
Retirement Date Separation Agreement and General Release were explained to his
satisfaction and understanding;

Executive understands that the waiver and release contained in this Retirement
Date Separation Agreement and General Release specifically includes a waiver of
all rights and claims he has or may have under the Age Discrimination in
Employment Act, 29 U.S.C. § 626 et seq., and any other federal, state, or
municipal law or regulation relating to age discrimination;

Executive understands that he is not waiving any rights or claims that may arise
after the Retirement Date;

The terms of the Retirement Date Separation Agreement and General Release
provide consideration to Executive which Executive would not otherwise be
entitled;

Executive has been advised and is again advised to consult with an attorney
and/or other professional of his own choosing and has consulted with or had the
opportunity to consult with legal counsel and other persons of his own choosing
regarding this matter prior to the execution of this Retirement Date Separation
Agreement and General Release; and,

Executive has a reasonable time period up to twenty-one (21) days from receipt
of this Retirement Date Separation Agreement and General Release to seek the
advice and counsel of any professional of his choosing prior to accepting the
terms of and signing this Retirement Date Separation Agreement and General
Release. Executive may accept and sign this Retirement Date Separation Agreement
and General Release before expiration of the twenty-one (21) day time period
(but only if that date is not before the Retirement Date), but he is not
required to do so by the Company.

After signing this Retirement Date Separation Agreement and General Release,
Executive may revoke his acceptance within seven (7) days by providing written
notice of revocation to Jordan M. Alpert, Vice President, General Counsel &
Secretary, Superior Uniform Group, Inc., 10055 Seminole Blvd., Seminole, FL
33772. This Retirement Date Separation Agreement and General Release will become
effective, assuming it has not been timely and properly revoked, on the eighth
(8th) day following its signature by Executive, it being recognized that the
Company has no obligation to make any payment hereunder until this Retirement
Date Separation Agreement and General Release becomes effective in accordance
with this provision notwithstanding any language contained in this Retirement
Date Separation Agreement and General Release to the contrary.

 

 
7

--------------------------------------------------------------------------------

 

 

Executive FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
SEPARATION Retirement Date Separation Agreement and General Release AND GENERAL
RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS Executive HAS OR MIGHT
HAVE AGAINST RELEASEES.

ALL INITIALED PAGES OF THE SIGNED Retirement Date Separation Agreement and
General Release SHOULD BE SENT TO JORDAN M. ALPERT, VICE PRESIDENT, GENERAL
COUNSEL & SECRETARY, SUPERIOR UNIFORM GROUP, INC., 10055 SEMINOLE BLVD.,
SEMINOLE, FL 33772.

The Parties knowingly and voluntarily sign this Retirement Date Separation
Agreement and General Release as of the date(s) set forth below:

Executive

SUPERIOR UNIFORM GROUP, INC.

 

 

By:____________________________________

Alan D. Schwartz

 

 

By: _____________________________________

Print Name:______________________________

Title:____________________________________

Date:___________________________________

Date: ___________________________________

 

 
8

--------------------------------------------------------------------------------

 

 

Exhibit B

 

 


--------------------------------------------------------------------------------

 

 

 

Consulting Period Separation Agreement and General Release

(Do Not Sign Until the Consulting Period Ends)

 

Return Instructions: Send the executed Consulting Period Separation Agreement
and General Release to Jordan M. Alpert, Vice President, General Counsel &
Secretary, Superior Uniform Group, Inc., 10055 Seminole Blvd., Seminole, FL
33772.

 

 

*     *     *

 

 

For the consideration set forth in the Retirement and Consulting Agreement (the
“Agreement”3), to which this document is attached as an exhibit, Alan D.
Schwartz (“Executive”), hereby furnishes Superior Uniform Group, Inc. (the
“Company”)4, with the following waiver and release of claims and affirmations
(the “Consulting Period Separation Agreement and General Release”):

1.     Executive and Executive’s heirs, dependents, executors, trustees,
representatives, agents, insurers, administrators, successors and assigns
(collectively, the “Releasors”) knowingly and voluntarily remise, acquit,
release, satisfy and forever discharge, on Executive’s own behalf and on behalf
of anyone who could claim by or through Executive, the Company, its
shareholders, affiliates, subsidiaries, divisions, predecessors, insurers,
successors, successors-in-interest and assigns, their employee benefit plans and
programs, and any and all of its or their current, former, and future employees,
attorneys, officers, directors, shareholders, insurers, representatives,
fiduciaries, administrators, agents, and assigns thereof (collectively,
“Releasees”), both individually and in their official capacities, from any and
all claims, charges, complaints, demands, causes of actions, suits,
administrative proceedings, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, torts, trespasses, damages, obligations, judgments,
liabilities, rights, expenses (inclusive of attorneys’ fees), costs, executions
and warranties of any kind (collectively, “Claims”) which Releasors ever had or
now have or in the future may have, by reason of any matter, cause or thing
whatsoever, whether known or unknown and whether asserted or unasserted, from
the Retirement Date through the end of the Consulting Period, including, without
limitation, any Claims under any federal, state, local or foreign law, that
Releasors may have, have ever had or may in the future have arising out of, or
in any way related to, Executive’s Consulting Services, hire, benefits,
employment, termination or separation from employment with the Company and any
actual or alleged act, omission, transaction, practice, conduct, occurrence or
other matter related to the Company and/or Releasees, including, but not limited
to:

 

(a)     any and all Claims, to the fullest extent permitted by law, for breach
of contract, damages, salary, wages, compensation, monetary relief, employment,
benefits, including, but not limited to, any Claims for benefits under any
employment contract, employee benefit plan or any retirement plan, profit
sharing, capital stock, vacation, severance, bonuses, commissions, incentive
compensation, merit and longevity increases, and all other benefits of all kind,
earnings, back pay, front pay, liquidated and other damages, compensatory
damages, punitive damages, damage to character, damage to reputation, emotional
distress, mental anguish, depression, injury, impairment in locating employment,
financial loss, home foreclosure, pain and suffering, being made whole,
injunctive and declaratory relief, interest, attorneys’ fees and costs arising
from Executive’s past employment;

 

 

--------------------------------------------------------------------------------

3 All capitalized terms not defined in this Consulting Period Separation
Agreement and General Release shall have the meaning ascribed to them in the
Retirement and Consulting Agreement.

 

4 Either Executive or the Company may be referred to in this Consulting Period
Separation Agreement and General Release also as a “Party,” or collectively as
the “Parties.”

 

 
10 

--------------------------------------------------------------------------------

 

 

(b)     any and all Claims, to the fullest extent permitted by law, growing out
of, resulting from, related to, or connected in any way to Executive’s
relationship with the Releasees and/or employment with the Company, including,
but not limited to, any and all Claims for retaliation (including workers’
compensation retaliation), discrimination of any kind, including, but not
limited to, handicap or disability discrimination, age discrimination, national
origin discrimination, race or color discrimination, religious discrimination,
gender discrimination, and marital status discrimination, harassment of any
kind, including sexual harassment, whistle blowing under state and federal laws,
breach of contract, rescission, promises, violations or breaches of the Employee
Retirement Income Security Act of 1974 (except for any vested benefits under any
tax qualified benefit plan), as amended (“ERISA”), the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), the Occupational Safety and Health Act of
1970, as amended (“OSHA”), Title VII of the Civil Rights Act of 1964, The Civil
Rights Act of 1991, Sections 1981 through 1988 of Title 42 of the United States
Code, the Immigration Reform and Control Act, the Workers Adjustment and
Retraining Notification Act, as amended, the Fair Credit Reporting Act, the
Equal Pay Act of 1963, the Lilly Ledbetter Fair Pay Act, the National Labor
Relations Act, as amended (“NLRA”), the Uniformed Services Employment and
Reemployment Rights Act, as amended (“USERRA”), the Employee Polygraph
Protection Act, the Genetic Information and Nondiscrimination Act, the Florida
Civil Rights Act, the Florida Whistleblower Protection Act, any other applicable
whistleblower protection law or regulation, the Florida Workers Compensation
Retaliation provision, the Florida Minimum Wage Act, the Florida Equal Pay Act,
the Florida AIDS Act, the Florida Discrimination on the Basis of Sickle Cell
Trait Law, Florida OSHA, the Florida Constitution, the Florida Fair Housing Act,
the Family and Medical Leave Act, as amended (“FMLA”), the Americans with
Disabilities Act (“ADA”), the Age Discrimination in Employment Act, as amended
(“ADEA”), the Fair Labor Standards Act of 1938, as amended (“FLSA”), the Older
Workers Benefit Protection Act (“OWBPA”), the Health Insurance Portability and
Accountability Act of 1996, as amended (“HIPAA”), the Pinellas County Codes, and
any regulations promulgated pursuant to and/or amendments to any of the
forgoing, and/or any other federal, state, local or foreign law (statutory,
regulatory, or otherwise) that may be legally waived and released;

 

(c)     any and all rights to file an administrative charge or complaint with
the Florida Commission on Human Relations;

 

(d)     any and all Claims arising under tort, contract and/or quasi-contract
law, including, but not limited to, Claims of breach of an express or implied
contract, tortious interference with contract or prospective business advantage,
breach of the covenant of good faith and fair dealing, promissory estoppel,
detrimental reliance, invasion of privacy, nonphysical injury, personal injury
or sickness, or any other harm, wrongful or retaliatory discharge, fraud,
defamation, slander, libel, false imprisonment, negligent or intentional
infliction of emotional distress, misrepresentation, negligence, battery,
assault, false imprisonment, negligent hiring, or negligent retention;

 

(e)     any other applicable federal, state or local law, rule, regulation, or
ordinance;

 

(f)     any other applicable public policy, contract, tort, or common law;

 

(g)     any contract between or including both Executive and Releasees; and

 

(h)     any basis for recovering costs, fees, or other expenses, including, but
not limited to, attorneys’ fees incurred in this matter.

 

 
11 

--------------------------------------------------------------------------------

 

 

As part of this Agreement, Executive specifically waives any present and future
claim to reinstatement or employment with the Company at any time in the future
and agrees not to apply for employment with the Company at any time in the
future. Executive represents that Executive knows of no Claim that Executive has
that has not been released by this Agreement. Executive represents that he has
not filed nor has any complaint, charge or lawsuit been filed on his/her behalf
against Releasees with any governmental agency or in any federal, state, or
local court or in any other forum. If any complaint, charge or lawsuit has been
filed against Releasees by or on behalf of Executive, Executive agrees that he
will take all steps necessary to withdraw such complaint, charge or lawsuit
immediately following all Parties execution of this Agreement. Nothing in this
Release shall be construed to prohibit Executive from: (1) filing a charge or
complaint with the Equal Employment Opportunity Commission (EEOC), National
Labor Relations Board (NLRB), or appropriate agency; or (2) participating in any
investigation or proceeding conducted by the EEOC, NLRB, or appropriate agency.
If Executive files a charge with the EEOC, NLRB, or appropriate agency, or if
one is filed on Executive’s behalf, Executive forever waives and relinquishes
his/her right to recover damages resulting from any such charge or complaint
Executive may file or that may be filed on Executive’s behalf.

This waiver and release does not apply to or bar claims that Executive cannot
legally waive, such as a claim for vested benefits or legal action seeking to
enforce this Consulting Period Separation Agreement and General Release.  

2.     Executive affirms that, as of the date Executive executes the Consulting
Period Separation Agreement and General Release:

 

(a)     Executive has not filed, caused to be filed, or presently is a party to
any Claim against Releasees;

 

(b)     Executive has no unclaimed workplace injuries or occupational diseases;
and

 

(c)     any and all statements, acknowledgements, affirmations, assertions, or
the like that are part of the Agreement, including, but not limited to, the
Retirement Date Separation Agreement and General Release, remain true and
binding upon Executive.

 

3.     Executive acknowledges his continuing obligations pursuant to the
Agreement.

 

 

Executive

 

 

By:____________________________________

       Alan D. Schwartz

 

Date:___________________________________

 

 

 

12 